Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
The Applicant elected, with traverse, claims 1-15 relate to Species 1 by the Applicant’s election filed on 9/29/2022 is hereby acknowledged.  
The Applicant asserted the following:

    PNG
    media_image1.png
    343
    970
    media_image1.png
    Greyscale

And, 

    PNG
    media_image2.png
    380
    981
    media_image2.png
    Greyscale

	In response to this argument,  The Applicant pointed out that “Claims 1-20 are directed to coil substrates” and concluded that there is no undue burden on the Examiner to search all the claims, i.e. claims 1-20.  This is the most general reasoning!  It is not about the coil substrates in general, as broadly stated by the Applicant.  The Species are related to different configurations of different groups of coils being constructed on a substrate.  Thus, different coil configurations create burdens on different searches and considerations.
	The Applicant’s attention is drawn to the written specification as well as the claims.  
	Claims 1-15 relate to the coil substrate with plural coils, each is formed such that it includes a plurality of first wirings formed on a first surface of the flexible substrate, a plurality of second wirings formed on a second surface of the flexible substrate on an opposite side with respect to the first surface, and  the plurality of coils is positioned such that a m-th coil has the plurality of second wirings positioned below the center space of a (m + 1)-th coil and that a (m + 2)-th coil has the plurality of first coils positioned on the center space of a (m + 1)-th coil, where m is an integer equal to or greater than 1.
	Claims 16-20 relate to the coil substrate with a plurality of coils formed on the flexible substrate such that the coils are positioned substantially in a row and that each of the coils has a center space and a plurality of wirings surrounding the center space, wherein the plurality of coils includes a plurality of 2p-th coils and a plurality of (2p - 1)-th coils, where p is an integer equal to or greater than 1, each of the coils is formed such that the plurality of wirings in each of the (2p - 1)-th coils comprises a plurality of first wirings formed on a first surface of the flexible substrate and that the plurality of wirings in each of the 2p-th coils comprises a plurality of second wirings formed on a second surface of the flexible substrate on an opposite side with respect to the first surface, and the plurality of coils is positioned such that the first wirings in each of the (2p - 1)-th coils and the first wirings in a respective one of (2p + 1)-th coils are positioned on the center space of a respective one of the 2p-th coils.  
    Clearly the two Species are related to coil substrates having different configurations of coils. These differences in coil configurations create burdens on different searches and considerations.
Hence, the Applicant’s reason for traverse is not persuasive.  The Restriction is deemed to be proper; thus, hereby made FINAL.  
The Applicant reserve the right to file divisional application for the non-elected invention.  
For compact prosecution, the Applicant is suggested to cancel claims 16-20 that are related to the non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities: the term “raw” should be “row”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 20090072651, herein ‘Yan’) in view of Sudo et al (US 4665331, herein ‘Sudo’). 
Yan discloses a coil substrate comprising: a flexible substrate [2 or 3] (see figs. 3a-3b and 4); and a plurality of coils formed on the flexible substrate such that the coils are positioned substantially in a row and that each of the coils has a center space and a plurality of wirings surrounding the center space, wherein the plurality of coils is formed such that each of the coils includes a plurality of first wirings [221 or 321] formed on a first surface [21 or 31] of the flexible substrate, a plurality of second wirings [231 or 331] formed on a second surface of the flexible substrate on an opposite side with respect to the first surface (see fig. 4), and a plurality of via conductors [25 figs. 3a-3b] penetrating through the flexible substrate and connecting the first wirings and the second wirings.
RE claims 2/1, 9/8 and 13/12, Yan discloses the coil substrate, wherein the flexible substrate has a first end and a second end on an opposite side with respect to the first end such that the plurality of coils is formed between the first end and the second end and has a first coil closest to the first end (see fig. 3a-3b and 4).

    PNG
    media_image3.png
    416
    1435
    media_image3.png
    Greyscale

Yan substantially discloses the coil substrate, except for the limitations of the plurality of coils is positioned such that a m-th coil has the plurality of second wirings positioned below the center space of a (m + 1)-th coil and that a (m + 2)-th coil has the plurality of first coils positioned on the center space of a (m + 1)-th coil, where m is an integer equal to or greater than 1.
Sudo, however, teaches a coil substrate comprises a flexible substrate [22] and a plurality of coils formed on the flexible substrate on both opposite surfaces of the substrate (see fig. 5), wherein the wiring patterns [21, 21] of coils 20(A) and 20(B) wound together coaxially are displaced half the coil pitch (90.degree. in electric angle) as shown in the development elevations  of FIGS. 3 and 4.  In other words, FIGS. 3 and 4 show the plurality of coils is positioned such that a m-th coil has the plurality of second wirings positioned below the center space of a (m + 1)-th coil and that a (m + 2)-th coil has the plurality of first coils positioned on the center space of a (m + 1)-th coil, where m is an integer equal to or greater than 1.

    PNG
    media_image4.png
    718
    530
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the coil substrate by configuring the plurality of coils is positioned such that a m-th coil has the plurality of second wirings positioned below the center space of a (m + 1)-th coil and that a (m + 2)-th coil has the plurality of first coils positioned on the center space of a (m + 1)-th coil, where m is an integer equal to or greater than 1.  Doing so would enhance coil density and space saving for improving effeciency thereof.
RE claim 8, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the coil substrate by configuring the plurality of coils such that each of the wirings has a substantially rectangular cross-sectional shape because it would be  a matter of obvious engineering design choices, and it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).
RE claim 12, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the coil substrate by configuring the plurality of coils is formed such that the plurality of wirings comprises plating because forming wiring/tracing by plating is well known in the art.

Allowable Subject Matter
Claims 3-7, 10-11 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834